Citation Nr: 0217313	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  01-05 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
respiratory disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The appellant had service in the Michigan National Guard 
from April 1950 to January 1953, with periods of active duty 
for training (ACDUTRA) from August 12-26, 1953, August 11-
26, 1951 and February 28 to May 10, 1952.

This matter comes before the Board of Veterans Appeals (the 
Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).  

Procedural history

The appellant's original claim of entitlement to service 
connection for a respiratory disorder was denied by the RO 
in February 1965, based on the finding that his respiratory 
disorder preexisted ACDUTRA and had not been aggravated 
during ACDUTRA.  

The appellant requested that his claim of entitlement to 
service connection for a respiratory disorder be reopened in 
June 1982 and again in April 1986.  Those claims were denied 
in July 1982 and May 1986 rating decisions, respectively, on 
the basis that new and material evidence had not been 
presented to show that the appellant's respiratory disorder 
was incurred during, or had been aggravated by ACDUTRA.  The 
appellant did not appeal those decisions. 

In January 2000, the RO again received a request from the 
appellant to reopen his claim.  In an August 2000 rating 
decision, the RO denied the claim on the basis that new and 
material evidence had not been submitted to show that the 
appellant's respiratory disorder had been incurred in, or 
aggravated by, ACDUTRA.  The appellant disagreed with the 
August 2000 rating decision and initiated this appeal.  The 
appeal was perfected with the timely submission of the 
appellant's substantive appeal (VA Form 9) in June 2001.

The Board notes that the appellant requested a hearing in 
June 2001.  He was notified of the date, time, and location 
of that hearing via letters from VA dated in January 2002 
and September 2002.  The appellant failed without 
explanation to report for his scheduled hearing.  He has 
since made no request for another hearing. Accordingly, the 
Board will proceed to a decision on this appeal as if the 
hearing request had been withdrawn.  See 38 C.F.R. § 
20.704(d) (2001). 


FINDINGS OF FACT

1. In an unappealed May 1986 rating decision, the RO denied 
the appellant's claim of entitlement to service connection 
for a respiratory disorder. 

2.  The evidence associated with the claims file subsequent 
to the RO's May 1986 rating decision is not so significant 
that it must be considered in order to fairly decide the 
merits of the appellant's claim.


CONCLUSIONS OF LAW

1.  The RO's May 1986 rating decision denying service 
connection for a respiratory disorder is final.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 20.1103 (2001).

2.  Since the RO's May 1986 rating decision, new and 
material evidence has not been received, the appellant's 
claim of entitlement to service connection for a respiratory 
disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156, 20.1103 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks to reopen a claim of entitlement to 
service connection for a respiratory disorder that was 
denied by the RO in May 1986.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

Relevant law and regulations

The VCAA 

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107].  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that VA shall 
make reasonable efforts to notify a claimant of relevant 
evidence necessary to substantiate the claimant's claim for 
a benefit under a law administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining such evidence.  
See 38 U.S.C.A. §§ 5103, 5103A.  Regulations implementing 
the VCAA have been enacted.  See 66 Fed. Reg. 45,630 (Aug. 
29, 2001) [codified as amended at 38 C.F.R. § 3.159].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  In 
this case, the appellant's claim remains pending as it was 
filed in January 2000.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the record 
on appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

(i.) Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002) [a letter from VA to an appellant 
describing evidence potentially helpful to the appellant but 
not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

The Board observes that the United States Court of Appeals 
for Veterans Claims  (the Court) held in Quartuccio, supra, 
that VA's duty to notify claimants includes requests to 
reopen previously denied claims.  

The appellant was informed in an August 2000 letter and 
rating decision of the evidence needed to substantiate his 
claim, and he was provided an opportunity to submit such 
evidence.  Moreover, in the April 2001 statement of the 
case, the RO notified the appellant of regulations pertinent 
to new and material evidence claims, informed him of the 
reasons why his claim had been denied, and provided him 
additional opportunity to present evidence and argument in 
support of his claim.  

In January 2001 letters and the April 2001 statement of the 
case, the appellant was informed of VA's duty to obtain 
evidence on his behalf.  The appellant was notified that VA 
would obtain all relevant medical records pertinent to his 
claim.  In turn, the appellant was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records.  In a January 2001 letter to the 
appellant's representative, specific evidence was identified 
and requested of the appellant in order to support a finding 
of new and material evidence.  In particular, the appellant 
was asked whether he had any evidence of either COPD or 
bronchitis in service or medical evidence of a chronic 
respiratory disease from service until 1981.  In addition, 
if the appellant was claiming that his respiratory disorder 
was caused by coccidioidomycosis, he needed to provide a 
medical opinion stating that there was a causal relationship 
between his COPD or bronchitis and coccidioidomycosis.  This 
opinion would need to show a relationship based on accepted 
medical principles and quote medical text to support the 
conclusion.  

The Board finds that the guidance provided to the appellant 
in multiple communications from the RO satisfies the 
requirements of 38 U.S.C.A. § 5103 in that the appellant was 
clearly notified of the evidence necessary to substantiate 
his claim of whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for a respiratory disorder.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

(ii.) Duty to assist 

Under the VCAA, VA's statutory duty to assist a claimant in 
the development of a previously finally denied claim does 
not attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).  

The Board additionally observes that the appellant and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his claim.  The 
appellant was provided with a VA examination for respiratory 
disorders in March 2000 and was scheduled for a personal 
hearing in October 2002.  As noted in the Introduction, the 
appellant failed to report for his personal hearing. 

In short, the Board concludes that the provisions of the 
VCAA have been complied with to the extent required under 
the circumstances presented in this case. 

Service connection - in general

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered of disease contracted in the 
line of duty, in active military, naval, or air service.  
See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. § 
3.303 (2001).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  See 38 C.F.R. § 
3.303(d) (2001).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 
3.303(a).

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304(b) (2001).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease. 38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (2001).

ACDUTRA

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 1991 & Supp. 2001); 38 C.F.R. § 
3.1(d) (2001).  "Active military, naval, or air service" 
includes any period of active duty for training during which 
the person concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, or injury 
incurred or aggravated while performing inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

Neither the presumption of soundness on entrance into 
service, nor the statutory presumption of service incurrence 
of certain chronic disorders manifested to a compensable 
degree within the year after service, applies when 
appellant's service is ACDUTRA.  See Paulson v. Brown, 7 
Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 
474, 478 (1991).

Finality/new and material evidence

In general, rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 2001); 
38 C.F.R. § 20.1103 (2001).  Pursuant to 38 U.S.C.A. § 5108 
(West 1991), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to decide fairly the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of an 
appellant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and 
material evidence is presented or secured with respect to a 
claim that has been finally denied, the claim will be 
reopened and decided upon the merits.  Once it has been 
determined that a claimant has produced new and material 
evidence, the adjudicator must evaluate the merits of the 
claim in light of all the evidence, both new and old, after 
ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been 
fulfilled.  See 38 U.S.C.A. § 5108 (West 1991); Elkins v. 
West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 
2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [to be 
codified at 38 C.F.R. § 3.156(a)].  Because the appellant 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992). The Court 
has further held that this presumption of credibility is not 
unlimited.  Specifically, the Court has stated that Justus 
does not require VA to consider patently incredible evidence 
(e.g. the inherently false or untrue) to be credible.  Duran 
v. Brown, 7 Vet. App. 216 (1994).

Factual background 

The "old" evidence

The appellant's ACDUTRA medical records reflect that he was 
hospitalized in March 1952 for a left apical pulmonary 
lesion of undetermined origin.  It was noted that the lesion 
existed prior to service and was not incurred in the line of 
duty.  On May 9, 1952, the appellant was hospitalized with 
coccidioidomycosis, upper lobe, left lung, and underwent a 
partial lobectomy of the left lung upper lobe.  It was again 
noted that the disorder existed prior to service and was not 
incurred in the line of duty.  An August 1952 Line of Duty 
Investigation report indicated that the appellant's 
respiratory disorder was not incurred in the line of duty 
and had preexisted service.  

An August 1964 hospitalization record and a November 1964 VA 
examination report stated that the appellant had a 
respiratory illness in 1952 and had undergone a wedge 
resection of coccidioidomycosis of left apex.  No comment 
was made regarding the etiology of the appellant's 
respiratory illness. 

In a June 1965 statement, the appellant asserted that he was 
hospitalized for pneumonia from March 1952 until September 
1952.  He stated that he had never had any lung trouble 
before that time, had no X-rays taken prior to that 
hospitalization, and knew of no evidence of any such illness 
prior to that hospitalization.

Private medical records reflected diagnoses of chronic 
obstructive pulmonary disorder (COPD), pneumonia, chronic 
bronchitis, and emphysema were of record.  Treatment records 
dated May 1981 to September 1983 from C.F.R., Jr., M.D. 
noted that the appellant had been diagnosed with chronic 
bronchitis and COPD.  It was also noted that the appellant 
smoked heavily.  A September 1981 treatment record from 
P.R., D.O., reported that the appellant had surgery on his 
left chest for coccidioidomycosis with a wedge resection in 
1952.  A March 1986 chest X-ray from the Ingram Medical 
Center revealed mild emphysema of the lungs.  

The May 1986 RO denial

The appellant's claim was denied on May 12, 1986, based upon 
evidence showing that a respiratory disorder existed prior 
to ACDUTRA and had not been aggravated during ACDUTRA.

The additional evidence

The evidence added to the file after the May 1986 denial 
includes medical records reflecting current diagnoses of 
advanced COPD and hemoptysis.  None of the treating 
physicians offered comment on the etiology of the 
appellant's respiratory disorder.  

Medical records from the Borgess Medical Center, dated June 
1999 to October 1999, noted that the appellant's recurrent 
hemoptysis had recurrent episodes of hemoptysis dating back 
as far as 1996, and probably stemmed from recurrent episodes 
of infectious bronchitis associated with underlying 
obstructive airway disease and cardiovascular disease.  A 
July 1999 treatment report indicated that the etiology of 
the appellant's hemoptysis was unknown.  

A March 2000 VA examination for respiratory disorders noted 
that the appellant had a history of recurrent infections and 
pneumoniae.  He was diagnosed with advanced COPD.  The VA 
examiner offered no comment regarding the etiology of the 
appellant's respiratory disorder. 



Analysis

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim.  See Elkins, 12 Vet. 
App. at 218-19.  After reviewing the record, and for reasons 
expressed immediately below, the Board is of the opinion 
that the appellant has not submitted new and material 
evidence sufficient to reopen his claim of entitlement to 
service connection for a respiratory disorder.  

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; 
and (3) medical nexus.  See Hickson, supra. 

At the time of the May 1986 rating action, the evidence then 
of record established only that the appellant had a 
currently diagnosed disability, satisfying Hickson element 
(1).  Although the appellant claimed that his respiratory 
disorder had its onset during ACDUTRA, there was no 
competent medical evidence of record which demonstrated to 
show incurence or aggravation during service and/or a 
relationship between any in-service disorder and his current 
disability.  Indeed, the medical evidence, in particular the 
service medical records, were to the contrary.  Hickson 
elements (2) and (3) were therefore not satisfied.

The evidence submitted after the May 1986 denial similarly 
does not tend to indicate that a respiratory disability was 
incurred in or aggravated by the appellant's ACDUTRA.  Nor 
does the additional evidence establish a nexus between the 
appellant's ACDUTRA in 1952 and his current disability.  

Medical reports, including a VA examination report, still 
indicate that the appellant suffers from a current 
respiratory disorder.  However, this is not an element for 
which evidence was lacking in 1986.  The Court has held that 
medical evidence which merely documents continued diagnosis 
and treatment of disease, without addressing the crucial 
matter of medical nexus, does not constitute new and 
material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 
(1993).

There is no evidence added to the record which addresses the 
matters of in-service incurrence or aggravation of a 
respiratory disorder and/or nexus between the appellant's 
ACDUTRA and his current respiratory disorder.  Absent the 
presentation of such evidence, new and material evidence 
cannot be said to have been submitted and the claim cannot 
be reopened.

The appellant continues to contend, as he has in the past, 
that he has a respiratory disorder which began on ACDUTRA.  
These statements are reiterations of similar statements 
previously considered by the RO and as such cannot be 
considered to be new.  Moreover, such statements are not 
material.  It is now well established that laypersons 
without medical training, such as the appellant, are not 
competent to comment on medical matters such as date of 
onset or cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  Indeed, in Moray v. Brown, 5 
Vet. App. 211 (1993), the Court noted that lay persons are 
not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
for service connection.  In Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court noted "[l]ay assertions of 
medical causation . . . cannot suffice to reopen a claim 
under 38 U.S.C. 5108."

In conclusion, for the reasons stated above, the Board finds 
that the evidence submitted subsequent to the May 1986 
denial of the appellant's claim is not so significant that 
it must be considered in order to fairly decide the merits 
of the appellant's claim.  Accordingly, new and material 
evidence has not been submitted and the claim for 
entitlement to service connection for a respiratory disorder 
is not reopened.




CONTINUED ON NEXT PAGE


ORDER

The claim of entitlement service connection for a 
respiratory disorder is not reopened; the appeal is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

